Citation Nr: 1205823	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  06-25 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral carpal tunnel syndrome.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for impotence, including psychogenic impotence.  


REPRESENTATION

Appellant represented by:	National Veterans Organization of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to January 1972.

This matter originally came to the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which determined that new and material evidence had not been received to reopen previously denied claims of service connection for a cervical spine disability, right and left carpal tunnel syndrome, and psychogenic impotence.

The appellant appealed the RO's determination and in October 2007, he testified at a Board videoconference hearing.  In a December 2007 decision, the Board likewise determined that new and material evidence had not been received to reopen previously denied claims of service connection for a cervical spine disability, bilateral carpal tunnel syndrome, and psychogenic impotence.

The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2009 memorandum decision, the Court reversed the Board's finding that new and material evidence had not been received to reopen the claim of service connection for a cervical spine disability.  The Court vacated the remaining portion of the Board's decision and remanded the case for further development and proceedings consistent with its decision.  

In October 2010, the Board remanded the matter to the RO for additional evidentiary development and due process considerations.  A review of the record shows that the RO has substantially complied with all remand instructions with respect to the issues adjudicated in this decision.  Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  Neither the appellant nor his representative has argued otherwise. 

In its October 2010 remand, the Board noted that the appellant had complained that he had been unable to make contact with his representative.  Pursuant to the Board's remand instructions, the RO offered him with the opportunity to designate another representative and provided him with a blank VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, for that purpose.  Although the appellant has continued to complain about the responsiveness of his representative, he has not revoked the power of attorney in favor of that representative nor has he appointed another representative.  Until he does so, he remains represented by National Veterans Organization of America, Inc.  

Finally, the Board notes that a review of the appellant's Virtual VA file reflects it contains VA clinical records dated from January 2009 to November 2011 which are not associated with the appellant's paper claims file.  According to the most recent Supplemental Statement of the Case issued in November 2011, the RO has considered these records in connection with the issues on appeal.  The Board has also carefully reviewed these records and notes that they are not pertinent to the issue of whether new and material evidence has been received to reopen the claim of service connection for carpal tunnel syndrome.  In view of the foregoing, and in light of the outcomes below with respect to the remaining issues on appeal, the appellant has not been prejudiced by the Board's proceeding with an adjudication of the appeal.  

As set forth below, a remand is required with respect to the issues of entitlement to service connection for a cervical spine disability and impotence, including psychogenic impotence.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 



FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO denied service connection for carpal tunnel syndrome and psychogenic impotence.  Although the appellant was notified of this decision and his appellate rights in a February 2003 letter, he did not appeal within the applicable time period.  

2.  In May 2005, the appellant requested reopening of his claims of service connection for carpal tunnel syndrome and impotence, including psychogenic impotence.  

3.  The evidence received since the January 2003 rating decision denying service connection for carpal tunnel syndrome is either cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for carpal tunnel syndrome.

4.  The evidence received since the January 2003 rating decision denying service connection for psychogenic impotence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for impotence, including psychogenic impotence.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying service connection for carpal tunnel syndrome and psychogenic impotence is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has not been received to warrant reopening of the claim of service connection for carpal tunnel syndrome.  38 U.S.C.A. § 5108 (West 2010); 38 C.F.R. § 3.156(a) (2011).

3.  New and material evidence has been received to warrant reopening of the claim of service connection for impotence, including psychogenic impotence.  38 U.S.C.A. § 5108 (West 2010); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an October 2001 letter issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete a claim of service connection, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  In March 2006 and December 2010, the RO sent the appellant letters for the purpose of complying with the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006), respectively.  Since the issuance of these letters, the RO has reconsidered the appellant's claims, most recently in the November 2011 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  A VA medical examination is not necessary given the nature of the claims adjudicated in this decision and the outcomes below.  See 38 C.F.R. § 3.159(c)(4)(iii) (2011) (providing that the duty to provide a medical examination or obtain a medical opinion "applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured."); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007) (holding that "VA is not required to provide a new medical examination of a claimant seeking to reopen a previously and finally disallowed claim unless new and material evidence had been presented").  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  In reaching this conclusion, the Board has carefully considered the Court's December 2009 memorandum decision and notes that no prejudicial error regarding VA's duty to assist or notify was identified with respect to either issue adjudicated in this decision.  In light of the Court's repeated admonitions regarding the undesirable specter of piecemeal litigation, the Board is confident that if there had been any prejudicial deficiencies regarding VA's compliance with its duty to notify or assist, such would have been raised by the Court.  

Background

The appellant's service treatment records are entirely silent for complaints or findings of carpal tunnel syndrome or impotence.  At his January 1972 military separation medical examination, the appellant's upper extremities and genitourinary system were examined and found to be normal.  Psychiatric and neurological evaluations were also normal.  

On a report of medical history completed by the appellant at the time of his January 1972 separation examination, he specifically denied having or ever having had any symptomatology pertaining to his claimed disorders, such as paralysis or neuritis.

In November 1998, the appellant submitted claims of service connection for multiple disabilities which he claimed were associated with Agent Orange exposure, including bilateral carpal tunnel syndrome and psychogenic impotence.  In support of his claim he submitted an April 1998 letter from a VA physician noting that the appellant had been diagnosed as having carpal tunnel syndrome and psychogenic impotence during a recent VA Agent Orange Registry examination.  

In support of the appellant's claim, the RO obtained VA clinical records, dated from January 1985 to October 1998.  In pertinent part, these records show that at an Agent Orange evaluation in January 1985, the appellant's complaints included numbness in his hands when driving.  It was noted that the appellant had two children, aged 7 and 12, although he hadn't seen them in a long time.  According to a March 1985 letter from a VA physician, the results of the Agent Orange examination, including laboratory and X-ray tests, did not reveal any abnormality that might be related to chemical exposure.  

More recent VA clinical records show that in August 1997, the appellant complained of neck pain and numbness and tingling in his hands.  X-ray studies showed slight loss in the vertebral height at C6 and mild spondylosis deformans.  In October 1997, EMG testing showed bilateral carpal tunnel syndrome.  

In October 1997, the appellant was referred for another Agent Orange examination.  He claimed that he had had intermittent erectile dysfunction since returning from Vietnam, although it was noted that the appellant had had two children since returning from Vietnam.  The diagnosis was impotence, probably psychogenic.  

In connection with the appellant's claim, the appellant provided dependency information, including a birth certificate showing that he had his spouse had had another child in July 1998.  

In a November 1999 rating decision, the RO denied service connection for bilateral carpal tunnel syndrome and psychogenic impotence as not well grounded under criteria then in effect.  In its decision, the RO noted none of the claimed conditions had been shown during service.  The appellant was advised that in order to establish a well grounded claim, he needed to submit evidence showing that his claimed conditions were incurred in service.  

The RO thereafter reconsidered the appellant's claims in light of the enactment of the VCAA.  See Pub. L. No. 106-475, 114 Stat. 2096, 2099, §7(b); see also VA O.G.C. Prec. Op. No. 3-2001, published at 66 Fed. Reg. 33,309-01 (Jan. 22, 2001) (providing for readjudication of claims, such as this one, that became final between July 14, 1999, and November 9, 2000, and were denied on the basis that they were not well grounded).  

Prior to reconsidering the claims, the RO obtained additional VA clinical records, dated to July 2002.  In pertinent part, these records show continued treatment for multiple complaints and disabilities, including surgery for carpal tunnel syndrome in 1999.  The records, however, are negative for notations of impotence, including psychogenic impotence.  

In October 2002, the appellant underwent a VA medical examination in connection with a claim of service connection for diabetes mellitus.  The examination report notes various complications of diabetes, including retinopathy and peripheral neuropathy of the lower extremities, but the appellant did not report erectile dysfunction nor was the condition identified on examination, including as a complication of diabetes.  

In a January 2003 rating decision, the RO granted service connection for diabetes mellitus, diabetic retinopathy, and peripheral neuropathy of the lower extremities.  The RO denied service connection for carpal tunnel syndrome and psychogenic impotence, finding that neither condition had been shown during service nor was there evidence of continuity of symptomatology to the present.  Although he was notified of this decision and his appellate rights in a February 2003 letter, the appellant did not appeal.  Thus, the decision is final.  

In a March 2003 rating decision, the RO granted service connection for anxiety disorder with posttraumatic stress disorder (PTSD) symptoms and assigned an initial 70 percent disability rating, effective January 29, 2001.  The appellant was also awarded a total rating based on individual unemployability, effective January 29, 2001.  

In May 2005, the appellant requested reopening of his claims of service connection for carpal tunnel syndrome and impotence.  The RO obtained additional VA clinical records, dated to December 2008, showing treatment for multiple complaints and disabilities, largely related to a psychiatric disability and polysubstance abuse.  These records also contains notation of carpal tunnel syndrome and a history of erectile dysfunction for which the appellant was given Viagra.  In August 2005, however, the appellant's Viagra was discontinued due to concerns about side effects and subsequent records are silent for notations of erectile dysfunction or impotence.  

At his October 2007 Board hearing, the appellant testified that it was his belief that service connection was warranted for his carpal tunnel syndrome and psychogenic impotence in light of his exposure to Agent Orange in Vietnam.  The appellant acknowledged, however, that none of his physicians had ever related his claimed conditions to his service or to any service-connected disability, including his now service-connected psychiatric disability.  

The RO thereafter associated additional VA clinical records, dated from January 2009 to November 2011, with the appellant's Virtual VA folder.  In pertinent part, these records show that the appellant continues to receive regular medical and psychiatric care from VA.  Diagnoses noted in these records include history of erectile dysfunction.  These records, however, are silent for any mention of carpal tunnel syndrome.  

Applicable Law

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a)(2011).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a) (2011).

Service connection for certain diseases, such as an organic disease of the nervous system, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

Service connection may also be established on a presumptive basis for certain diseases deemed to be associated with exposure to an herbicide agent, such as Agent Orange, in veterans who served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  These diseases include diabetes mellitus, but do not include carpal tunnel syndrome, impotence or erectile dysfunction.  38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).



New and material evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Analysis

As discussed in detail above, in a January 2003 rating decision, the RO denied service connection for carpal tunnel syndrome and psychogenic impotence, finding that neither condition had been shown during service nor was there evidence of continuity of symptomatology to the present.  Although he was notified of this decision and his appellate rights in a February 2003 letter, the appellant did not appeal.  Thus, the decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 19.129, 19.192.

The appellant now seeks to reopen of both claims.  The Board has therefore carefully reviewed the record, with particular attention to that evidence which has been submitted by the appellant or otherwise associated with the record since the last final decision in January 2003.

With respect to the appellant's claim of service connection for carpal tunnel syndrome, that evidence includes clinical records showing continued treatment for numerous complaints, including carpal tunnel syndrome.  The evidence also includes the appellant's contentions and his October 2007 Board hearing testimony to the effect that it was his belief that his carpal tunnel syndrome was related to Agent Orange exposure in Vietnam.  

The Board finds that the appellant's contentions and hearing testimony, even when presumed to be credible, do not provide a basis upon which to reopen the claim as they are cumulative of contentions and statements previously considered by the RO at the time of the January 2003 rating decision.  As his recent statements and testimony contain essentially the same contentions as those which were previously considered, they are not new evidence.  See e.g. Reid v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, the appellant's recent contentions and hearing testimony do not raise a reasonable possibility of substantiating the claim of service connection for carpal tunnel syndrome.  Carpal tunnel syndrome is not among the presumptive diseases associated with Agent Orange exposure, the Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted, and the appellant has acknowledged that no medical professional has ever suggested a link between his carpal tunnel syndrome and Agent Orange exposure.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 81,332 (Dec. 27, 2010).  

The Board also notes that the additional medical evidence received is cumulative of that previously considered by the RO at the time of the January 2003 rating decision.  Again, this evidence contains continued notations of carpal tunnel syndrome, a diagnosis previously considered by the RO.  Like the medical evidence previously considered by the RO in January 2003, this additional medical evidence contains no indication that the appellant's carpal tunnel syndrome was present in service, within the first post-service year, or is otherwise causally related to his active service or any incident therein.  The evidence is similarly silent for any indication that carpal tunnel syndrome is causally related to or aggravated by any service-connected disability and the appellant has never contended otherwise.  Therefore, the Board concludes that the evidence added to the record since the prior final denial is cumulative and redundant of the evidence of record at the time of the RO's January 2003 rating decision and does not raise a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for carpal tunnel syndrome.  

On the other hand, the Board finds that new and material evidence has been received to reopen the claim of service connection for impotence, including psychogenic impotence.  As set forth above, since the final January 2003 rating decision denying service connection for psychogenic impotence, the RO has awarded service connection for anxiety disorder with symptoms of PTSD.  The appellant's entitlement to service connection for impotence on a secondary basis has not yet been considered by the RO.  Although advancing a new theory of causation for the same disability generally does not provide a basis upon which to reopen a claim, the Board finds that the award of service connection for a psychiatric disability provides a new factual basis upon which to reconsider the claim and raises a reasonable possibility of substantiating the claim of service connection for impotence, including psychogenic impotence.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Roebuck v. Nicholson, 20 Vet. App 307 (2006); Bingham v. Principi, 18 Vet App. 470 (2004); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).

Although adequate for the limited purposes of reopening the claim, the additionally received evidence is not sufficient to allow the grant of the benefits sought.  See e.g. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim). 

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below in the remand portion of this decision, additional development is necessary before the Board may proceed to a decision on the merits. 



ORDER

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for carpal tunnel syndrome is denied.

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for impotence is granted.



REMAND

Impotence

The appellant seeks service connection for impotence, which he contends has been present intermittently since his service in Vietnam.  As set forth above, the record on appeal contains diagnoses of both psychogenic impotence and erectile dysfunction.  Service connection is now in effect for anxiety disorder with symptoms of PTSD as well as diabetes mellitus.  

The appellant has not yet been afforded a VA medical examination in connection with his claim of service connection for impotence.  Given the evidence of record, the Board finds that a VA medical examination is necessary to clarify the nature and etiology of his claimed impotence.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Cervical spine disability 

In its December 2009 memorandum decision, the Court held that the appellant was entitled to a VA medical examination "regarding whether his current cervical spine disability is related to the in-service events to which he testified [at his October 2007 Board hearing]."  Memorandum decision at page 9.  

The Board notes that the appellant's service treatment records are entirely negative for complaints or abnormalities pertaining to the cervical spine.  At his January 1972 military separation medical examination, the appellant's neck and spine were examined and determined to be normal.  Moreover, on a report of medical history completed at the time of his separation examination, the appellant denied having or ever having had any pertinent symptomatology, such as recurrent back pain and painful joints.

At his October 2007 Board hearing, the appellant recalled that during his period of active duty, he assisted infantrymen in operating and moving heavy guns.  He also recalled handling and hauling ammunition and engaging in other types of heavy work.  He testified that it was his belief that as a result of those activities, the "bone joints [in the neck] are wearing out," warranting service connection for a cervical spine disability. 

In light of the Court's memorandum decision, in October 2010, the Board remanded the matter for the purposes of obtaining a VA medical examination and opinion addressing whether any current cervical spine disability is causally related to the appellant's in-service activities.  

Pursuant to the Board's remand instructions, the appellant underwent VA medical examination in January 2011.  After examining the appellant and reviewing his claims folder, the examiner concluded that he was unable to state without resorting to mere speculation that the appellant's current cervical spine disability was causally related to his active service or any incident therein.  

The Court has held that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In other words, in cases such as this, where an examiner concludes that an opinion cannot be provided without resorting to speculation, it must "be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes."  Id. at 7. If not, "it is the Board's duty to remand for further development."  Id.

In this case, the basis for the examiner's inability to provide an etiology opinion without resorting to speculation is unfortunately unclear.  To ensure that VA has fulfilled the Court's remand instructions and met its duty to assist, the Board finds that another medical opinion is therefore necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the appellant's claims file hard copies of non-duplicative documents contained in his Virtual VA file, including VA clinical records dated from January 2009 to November 2011.  

2.  The appellant should be scheduled for a VA medical examination to determine the nature and etiology of any current impotence.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the whether it is at least as likely as not that any impotence identified on examination is causally related to the appellant's active service or any incident therein, or is causally related to or aggravated by any service-connected disability, including anxiety disorder with symptoms of PTSD or diabetes mellitus.  

3.  The RO should contact the examiner who conducted the January 2011 VA medical examination, if available, and request that he provide a clarifying addendum to his examination report.  He should again be asked to provide an opinion, with supporting rationale, as to the whether it is at least as likely as not that the appellant's current cervical spine disability is causally related to his active service duties of moving heavy artillery, hauling ammunition, or other heavy lifting.  

If the examiner feels unable to provide the requested opinion without resorting to speculation, he must provide the basis of such conclusion by indicating whether it cannot be determined from current medical knowledge that the appellant's in-service heavy lifting caused his current cervical spine condition or whether the actual of his current cervical spine disability cannot be selected from multiple potential causes.  

4.  If the examiner who conducted the May 2011 VA medical examination is no longer available, the appellant should be scheduled for a VA medical examination to determine the nature and etiology of any current cervical spine disability.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the whether it is at least as likely as not that any cervical spine disability identified on examination is causally related to the appellant's active service or any incident therein, including his duties requiring the moving of heavy artillery, hauling ammunition, or other heavy lifting.  If the examiner feels unable to provide the requested opinion without resorting to speculation, he or she must explain the basis of such conclusion.

5.  After accomplishing any additional development deemed necessary, the RO should review the evidence of record in its entirety.  If the benefits sought on appeal remain denied, the appellant and his representative, if any, should be provided with a supplemental statement of the case and given the opportunity to respond.

The case should then be returned to the Board for further consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


